Case 16-25958      Doc 55     Filed 05/15/20 Entered 05/15/20 16:34:36           Desc Main
                                Document     Page 1 of 6



                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Winifred Gaddy                        )
                                              )   Case No: 16 B 25958
                                              )   Judge:   Cleary
                                              )   Chapter 13
         Debtor                               )

                  NOTICE OF FILING/CERTIFICATE OF SERVICE

 Marilyn O. Marshall
 224 S. Michigan Ave., Ste. 800                          via ECF
 Chicago, IL 60604

 and served upon the following parties via U.S. Mail:
 Debtor: Winifred Gaddy, 10230 S. Rhodes Ave, Chicago, IL 60628


                                  PROOF OF SERVICE

        I, The undersigned, an attorney, hereby certify that a copy of this notice was
 served electronically or mailed to the above persons, at her respective addresses, postage
 prepaid, by depositing in the U.S. Mail at 211 W. Wacker Dr., Chicago, IL 60606, before
 May 15, 2020.

                                              ______/s/ Angelica Harb______


 Angelica Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
Case 16-25958      Doc 55    Filed 05/15/20 Entered 05/15/20 16:34:36             Desc Main
                               Document     Page 2 of 6



               IN THE UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


 IN RE: Winifred Gaddy                        )
                                              )   Case No: 16 B 25958
                                              )   Judge:   Cleary
                                              )   Chapter 13
         Debtor                               )


   DEBTOR’S REPLY TO TRUSTEE’S OBJECTION TO DEBTOR’S MOTION
                   FOR HARDSHIP DISCHARGE

        Pursuant to 11 USC §1328(b), the Court may grant a discharge to a debtor that

 has not completed payments under the plan only if:

               (1) the debtor’s failure to complete such payments is due to circumstances

               for which the debtor should not justly be held accountable; (2) The value,

               as of the effective date of the plan, of property actually distributed under

               the plan on account of each allowed unsecured claim is not less than the

               amount that would have been paid on such claim if the estate of the debtor

               had been liquidated under chapter 7; and (3) modification of the plan is

               not practicable.

 The Debtor has demonstrated that she has met all three prongs of the test and the Court

 should exercise its discretion to grant a hardship discharge under 11 USC 1328(b).

    Debtor Cannot Be Held Accountable For Failure To Complete The Payments

                        Due To Her Extreme Medical Condition.

        The debtor’s failure to complete plan payments is due to circumstances for which

 the debtor should not justly be held accountable. The Debtor was diagnosed with a brain

 tumor in September 2019. Since the diagnosis, the Debtor has undergone multiple brain

 surgeries and continues to receive radiation treatments. The Debtor was forced to
Case 16-25958       Doc 55     Filed 05/15/20 Entered 05/15/20 16:34:36             Desc Main
                                 Document     Page 3 of 6



 discontinue working in November 2019 because her medical condition prevented her

 from meeting the minimum duties of her job.

         Debtor’s physician informed her that the tumor has caused significant

 neurological deficits. Additionally, the Debtor lost her vision due to the brain tumor and

 is legally blind. Debtor cannot be held accountable for developing a brain tumor through

 no fault of her own.

         Prior to the diagnosis, debtor was on payroll control and faithfully paid into her

 plan each month for the first 40 months of her case. The debtor was on track to pay

 unsecured creditors 100% of their claims prior to her diagnosis. Her brain tumor severely

 handicapped any ability the Debtor may have to return to work, and it is unlikely she will

 ever be physically able to work again. Debtor’s physician wrote a note that this disability

 is likely permanent. Please see exhibit A.

        Chapter 7 Liquidation Test For Unsecured Creditors Has Been Satisfied

         The second condition for hardship discharge eligibility, that the value as of the

 effective date of the plan, of property actually distributed under the plan on account of

 each allowed unsecured claim is not less than the amount that would have been paid on

 such claim if the estate of the debtor had been liquidated under Chapter 7, has been

 satisfied.

         On October 5, 2016 this Court confirmed Debtor’s plan dated September 30,

 2016. Had Debtor’s assets been liquidated on September 30, 2016, based on the filed

 schedules for which this Court may take judicial notice, there would have been no funds

 available for distribution to unsecured creditors. As of the filing of this brief, unsecured

 creditors have already received a distribution of 14% of their allowed claims.
Case 16-25958       Doc 55     Filed 05/15/20 Entered 05/15/20 16:34:36             Desc Main
                                 Document     Page 4 of 6



        The Trustee’s argument that Debtor’s failure to tender tax refunds as additional

 plan payments for tax years 2016, 2017, 2018, and 2019 renders her ineligible for

 hardship discharge is mistaken: the Bankruptcy Code requires only that the chapter 7

 liquidation test as of the effective date of the plan be met, not that all disposable income

 or property of the estate acquired post-petition be contributed. Adopting the Trustee’s

 position would effectively prevent any Debtor who receives tax refunds from receiving a

 hardship discharge.

                       Modification Of The Plan Is Not Practicable

        Eligibility for a hardship discharge mandates that modification of the plan must

 not be practicable. The Debtor currently receives no income from any independently

 derived source including employment or government cash benefits. She receives

 $1300.00 per month from her ex-husband due to his humanitarian desire to satisfy her

 minimum monthly household expenses. His contributions will continue only until the

 Debtor is able to generate enough income to replace his contribution. The Debtor has

 applied for Social Security Disability benefits, but has not yet received a response

 concerning approval, denial, or an expected benefit payment amount. The Social Security

 Administration notified the debtor that applications may take 6 months to process.

 Presently she has no disposable income to contribute to her plan, and she has no

 reasonable expectation of when government benefits may begin and how much she will

 receive.

        Debtor is in the 45th month of her case. The case is not feasible to complete within

 60 months without modifying the plan to increase her payments to $733.00 per month.

 The debtor cannot modify the case as her schedules reflect that her monthly disposable

 income is negative.
Case 16-25958      Doc 55      Filed 05/15/20 Entered 05/15/20 16:34:36                Desc Main
                                 Document     Page 5 of 6



        The Trustee’s response indicates that the Debtor made partial payments after she

 discontinued working, implying that she has disposable income to continue making plan

 payments. Since Debtor was forced to stop working in November 2019 the Trustee

 received payments of $461.54 in February 2020 and $141.80 on April 9, 2020. These

 payments do not reflect regular and reliable income affording the Debtor disposable

 income to support modification of her plan but are due to an annual payout and unused

 sick days the Debtor was entitled to receive as a result of leaving her employer. The

 debtor is no longer employed with USPS, and she will not receive further payouts from

 her employer. The Debtor’s only hope for income for the remaining 15 months of this

 case would be Social Security Disability benefits. The longer it takes for the Social

 Security Administration to approve the Debtor for benefits leaves less room for the

 debtor to feasibly modify her plan to complete within 60 months without drastically

 increasing her payment higher than the $733.00 per month payment necessary if the plan

 was modified today. The Debtor has not been given a specified amount that she will be

 receiving for disability if approved. It is extremely unlikely that Social Security

 Disability benefits will cover her minimum household expenses let alone an additional

 Trustee payment exceeding $733.00 per month. Modification of the plan is not

 practicable.

      Proper Exercise Of The Court’s Discretion To Grant Hardship Discharge

        The Trustee rightly points out that the Court has discretion to grant a hardship

 discharge even if all three elements specified in Section 1328(b) exist. Requests for

 hardship discharge should undergo close examination to avoid spurious and abusive

 requests for undeserving and ineligible debtors. Here, the Debtor has established herself

 as a deserving and eligible debtor. She was diagnosed with a brain tumor, lost her job,
Case 16-25958       Doc 55     Filed 05/15/20 Entered 05/15/20 16:34:36            Desc Main
                                 Document     Page 6 of 6



 has not been approved for any benefits, lives off the generosity of her ex-husband, and

 will likely endure significant medical difficulties for the remainder of her life. She has no

 expectation of acquiring the financial means to afford a plan payment. Granting of a

 hardship discharge is appropriate in light of all the facts.



 Respectfully submitted,


 _____/s/ Angelica Harb
 Angelica Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
